 


110 HR 2794 IH: America’s Partnership for Nursing Education Act of 2007
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2794 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Pastor introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to authorize grants to increase the number of qualified nursing faculty, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the America’s Partnership for Nursing Education Act of 2007. 
2.Findings; purpose 
(a)FindingsThe Congress finds as follows: 
(1)The nursing shortage has a detrimental impact on the quality of care patients receive in health care settings and plays a role in driving up health care costs. 
(2)States that have developed strategies involving partnerships with educational institutions and have allocated funds toward implementing their strategies are well suited to make effective use of matching Federal funds to better address and reduce this nursing shortage 
(b)PurposeThe purpose of this Act is to support State and private efforts to address lack of capacity in college and university nursing programs, the critical driving force behind the serious nursing shortage in many States with fast growing populations. 
3.Grants to increase the number of qualified nursing facultyPart D of title VIII of the Public Health Service Act (42 U.S.C. 296p) is amended by adding at the end the following: 
 
832.Grants to increase the number of qualified nursing faculty 
(a)GrantsThe Secretary of Health and Human Services shall make grants to qualified States (or agencies or other governmental units thereof) to increase the number of qualified nursing faculty in college and university nursing programs in the State. 
(b)Use of funds 
(1)In generalAs a condition on the receipt of a grant under this section, a qualifying State shall agree to implement or continue implementing a program for the purpose of increasing the number of qualified nursing faculty in college and university nursing programs in the State. Such program— 
(A)shall be implemented in cooperation with one or more colleges or universities in the State; and 
(B)shall include payment of nursing faculty salaries, benefits, training costs, operational costs, and any other costs related to such purpose. 
(2)RestrictionsAs a condition on the receipt of a grant under this section, a qualifying State shall agree— 
(A)to use the grant only to pay costs described in paragraph (1)(B) that are associated with the number of qualified nursing faculty in college and university nursing programs in the State that is in addition to such number in academic year 2006–2007; and 
(B)to refrain from using any funds made available through the grant for capital expenses.  
(c)Amount of grant 
(1)Federal fundsSubject to the availability of appropriations, the minimum amount of a grant to a qualifying State under this section for a fiscal year shall be $2,000,000. 
(2)State fundsAs a condition on the receipt of a grant under this section, a qualifying State shall agree— 
(A)to use the grant to supplement and not supplant the amount of funds made available by the State for academic year 2006–2007 for maintaining the number of qualified nursing faculty in college and university nursing programs in the State; and 
(B)in addition to such funds, to make available not less than $2,000,000 for each of fiscal years 2008 through 2012 for the purpose of increasing the number of qualified nursing faculty in college and university nursing programs in the State. 
(d)Colleges and universitiesThe Secretary shall allow a qualifying State receiving a grant under this section to determine which college and university nursing programs in the State are eligible for funding through such grant.  
(e)Reports to congressNot later than the end of each of fiscal years 2008 through 2012, the Secretary shall submit to the Congress a report on the grants awarded under this section. Each such report shall identify the overall number of grants awarded under this section, which States (or agencies or other governmental units thereof) received the grants, the number of new nursing faculty who were added, and the number of new nurses who are projected to graduate as a result of the grant in each State involved. 
(f)DefinitionsIn this section: 
(1)The term qualifying State means a State that— 
(A)is experiencing explosive population growth, with total population projected to increase by more than 50 percent between 1990 and 2025 based on data of the Bureau of the Census; 
(B)has a substantial projected shortage of nurses, such that the State is expected to have fewer than 555 nurses per 100,000 population in 2020, based on data of the Bureau of Health Professions of the Health Resources and Services Administration; and 
(C)is implementing or continuing to implement a program for the purpose of increasing the number of qualified nursing faculty in college and university nursing programs in the State.  
(2)The term Secretary means the Secretary of Health and Human Services. 
(g)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $20,000,000 for each of fiscal years 2008 through 2012.. 
 
